                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

NORMAN JOHNSON,                                    )
                                                   )
               Plaintiff,                          )      No. 14-cv-10117
                                                   )
       v.                                          )
                                                   )      Judge Edmond E. Chang
THE ESTATE OF SALEH OBAISI and                     )
WEXFORD HELATH SOURCES, INC.,                      )
                                                   )
                                                   )
               Defendants.                         )

                            MEMORANDUM OPINION AND ORDER

       Plaintiff Norman Johnson, a prisoner at Stateville Correctional Center, brings

this civil rights lawsuit, 42 U.S.C. § 1983, alleging a violation of his Eighth

Amendment rights.1 Defendants are Wexford Health Sources, Inc., a private

corporation that provides medical services at Stateville, and Wexford doctor Saleh

Obaisi, who was Stateville’s medical director.2 The Defendants filed a motion for

summary judgment on December 28, 2018. R. 140.3 For the reasons explained below,

the Defendants’ motion is granted in part and denied in part.

                                      I. Background

       This case arises out of the treatment of two medical conditions suffered by

Norman Johnson: a varicocele on his left testicle and a lipoma on his head. R. 151,




       1This   Court has subject matter jurisdiction over the case under 28 U.S.C. § 1331.
       2As   a formal matter, the named defendant is actually the Estate of Saleh Obaisi. After
Obaisi’s death, the Court granted Johnson’s motion to substitute the Estate of Saleh Obaisi
in lieu of Obaisi himself. R. 136.
        3
          Citations to the record are noted as “R.” followed by the docket number.
Pl.’s Resp. Br. at 6.4 For clarity’s sake, this Opinion will address each medical

condition separately, though the relevant events overlap chronologically. The facts

narrated here are undisputed unless otherwise noted. At the summary judgment

stage, the Court views the evidence in the light most favorable to Johnson, the non-

moving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986).

                                       A. Varicocele

       In early August 2013, Johnson filled out a request asking the prison’s medical

staff to treat a lump on his left testicle. R. 72, Third Am. Compl., Exh. 1 at 3. On

January 23, 2014, Johnson complained specifically to Dr. Obaisi about the lump. R.

142, DSOF ¶ 37; DSOF, Exh. B, Obaisi Dep. Tr. at 116:6-17.5 Dr. Obaisi prescribed

100mg of Minocycline (an antibiotic) twice a day for three weeks, and planned for a

follow-up visit in four weeks. Obaisi Dep. Tr. at 119:10-14. Around four weeks later,

on February 27, Dr. Obaisi saw Johnson again, DSOF ¶ 38, but the parties dispute

whether Johnson complained of left-testicle pain at this visit. Obaisi testified that

Johnson made no complaint of testicle or scrotal pain. Obaisi Dep. Tr. at 120:12-18.




       4The  Defendants asked to strike the factual citations in Johnson’s response brief
because the brief cited directly to the discovery record rather than the Local Rule 56.1
Statements. It is true that the better practice would be to cite the 56.1 Statements (and the
best practice would be to parallel cite). But the rule does not explicitly require it, nor does
this Court’s Standing Order on Summary Judgment motions, so the request is denied.
       5Citations to the parties’ Local Rule 56.1 Statements of Fact are identified as follows:

“DSOF” for the Defendants’ Statement of Facts [R. 142], “PSOF” for Johnson’s Statement of
Facts [R. 151-2], “Pl.’s Resp. DSOF” for Johnson’s response to the Defendants’ Statement of
Facts [R. 151-2], and “Defs.’ Resp. PSOF” for the Defendants’ response to Johnson’s
Statement of Additional Facts [R. 158]. Johnson has also filed supporting exhibits to his
response brief, which will be identified as “Pl.’s Supp. Exh.” [R. 151-1].

                                              2
According to Johnson, though, “[e]very time [he] talk[s] to [Obaisi] [he] tell[s] him

everything that’s going on with [him], he [Obaisi] just don’t write it down.” DSOF,

Exh. A, Johnson Dep. Tr. at 86:20-24. Johnson also wrote, on an August 2014

grievance form, that he was given Cephalexin 500mg on February 25, 2014 for his

testicle pain and that he was still in pain. Third Am. Compl., Exh. 1 at 7.

       In late March 2014, Dr. Obaisi saw Johnson again. This time, it is undisputed

that Johnson complained of discomfort and testicular pain. DSOF ¶ 39; Obaisi Dep.

Tr. at 135:6-13. Obaisi diagnosed Johnson with chronic epididymitis,6 changed the

antibiotic to Levaquin, and added Prednisone to make the Levaquin more potent.

DSOF ¶ 39; Obaisi Dep. Tr. at 135:22-24. In his deposition, Obaisi confirmed that he

elevated Johnson’s treatment to a more intense prescription regimen based on

Johnson’s continued complaints. Obaisi Dep. Tr. at 136:3-7. In early April 2014,

Obaisi ordered a urinalysis for Johnson to rule out a urinary tract infection as the

source of the testicular pain; the urinalysis result was within normal range. DSOF

¶ 40; Obaisi Dep. Tr. at 136:8-19. A repeat urinalysis and a syphilis test performed

in May 2014 were both negative. DSOF ¶ 41; Obaisi Dep. Tr. at 137:1-16.

       On May 4, 2014, Johnson filed another grievance, complaining again about a

painful lump on his left testicle that had not been alleviated by his prescription, and

about not receiving a biopsy for that lump, as promised by Dr. Obaisi. Third Am.



       6Dr.   David A. Guthman, one of the Defendants’ expert witnesses, testified that
“epididymitis is an inflammation of the epididymis which is a gland on the back of the testicle.
It’s usually inflammatory. It can often also be infectious, more often viral than bacterial. It’s
typically treated with elevation, antibiotics, and anti-inflammatories.” DSOF, Exh. I,
Guthman Dep. Tr. at 33:5-10.

                                               3
Compl., Exh. 1 at 6. Although it is unclear from the record what response Johnson

received after he filed his grievance, it appears that he appealed it. In January 2015,

the Administrative Review Board responded to the May 2014 grievance and denied

Johnson’s request on the merits, finding that the issue was appropriately addressed

by the prison and adding that “the ordering of tests must be done by attending

physician.” Third Am. Compl., Exh. 5. In the meantime, Johnson filed another

grievance, this time on August 7, 2014, reporting pain and a growing “cyst” on his left

testicle, as well as difficulty urinating. Third Am. Compl., Exh. 1 at 7.

      Five days later, on August 12, Johnson again complained to Dr. Obaisi of

continuing pain in his left testicle. DSOF ¶ 42; Obaisi Dep. Tr. at 137:17-23. Obaisi

assessed chronic pain in Johnson’s left testicle and requested approval for an

ultrasound. Obaisi Dep. Tr. at 138:6-7, 16-21. The ultrasound was completed in early

September 2014, and it showed a small left varicocele. Id. at 139:7-140:8. Obaisi did

not examine Johnson again for more than a month, on October 29, when Johnson

again reported pain in his left testicle. Id. at 140:17-23. Noting the results of the

ultrasound, Obaisi diagnosed Johnson with a varicocele and put in a prescription

order for a scrotal support device. Id. at 141:13-142:2. Johnson stated in his affidavit

that he did not receive the scrotal support until December 23, nearly two months after

it was prescribed. R. 151-1, Pl.’s Supp. Exh. G, Johnson’s Affidavit at ¶ 29. Neither

party has offered any evidence to explain the delay.

      Fast forwarding to 2015, on September 23 of that year, Johnson again

complained to Dr. Obaisi of left testicle pain. DSOF ¶ 46; Obaisi Dep. Tr. at 143:2-18.



                                           4
Obaisi requested a physician collegial review to discuss a potential urology

consultation for Johnson’s varicocele and for his complaints of testicular pain.7 DSOF

¶ 46; Obaisi Dep. Tr. at 144:8-23. The collegial-review discussion took place 12 days

later, on October 5. R. 151-2, Pl.’s Resp. DSOF ¶ 45; Obaisi Dep. Tr. at 144:8-19. The

urology consultation was not approved; instead, the physicians agreed on an

alternative treatment plan, that is, to continue with the scrotal support device. Obaisi

Dep. Tr. at 145:10-15. Dr. Obaisi agreed to re-consult the physician collegial review

upon completion of the alternative plan, if indicated. Id. at 145:19-146:6.

       Around three months later, on January 25, 2016, Johnson had an appointment

with Physician Assistant LaTanya Williams; he complained to her that his testicle

pain was the same. DSOF, Exh. D, Williams Dep. Tr. at 62:6-12. Williams assessed

Johnson as having chronic testicular pain and noted that she would refer Johnson to

the medical director for “[c]hronic headaches/hydrocele/testicular pain chronic.” Id.

at 62:22-63:15. She prescribed pain medication: Atenolol 100mg daily and Naproxen

500mg as needed or twice a day (although it is unclear whether this was meant to

alleviate Johnson’s testicular pain or headaches or both). Id. at 63:1-15. In early

February 2016, Johnson saw Dr. Obaisi. DSOF ¶ 49; Obaisi Dep. Tr. at 147:7-15.

During this visit, Johnson reported that his left testicle pain had worsened during

the last few days. Id. Obaisi’s assessment was tenderness epididymis with slight



       7If the Stateville Medical Director agrees that a patient may need off-site medical
services, the Director may place a referral to Wexford’s Utilization Management team for a
collegial-review discussion to evaluate the request. DSOF ¶ 23. Collegial review discussions
occur weekly, and participants include Wexford’s Corporate Director for Utilization
Management and the Medical Director. DSOF ¶ 24.

                                             5
swelling. Obaisi Dep. Tr. at 147:16-18. Obaisi prescribed an injectable antibiotic for

five days, in addition to scrotal support and follow-up in four weeks. Id. at 147:19-22.

But Johnson asserts in his affidavit that he did not see Obaisi again until May 3,

2016, around three months later. Johnson’s Affidavit at ¶ 38. According to Johnson,

Obaisi stated that the varicocele had progressed to a moderate size and prescribed

Johnson 200mg of Tegretol twice daily, in addition to the scrotal support. Id. In June

2016, another collegial-review discussion was held, and Wexford approved Johnson

for a urology evaluation at the University of Illinois-Chicago (which is commonly

referred to as UIC). DSOF ¶ 50; Obaisi Dep. Tr. at 148:7-20.

      At the end of November 2016, Johnson went to UIC and saw Dr. Simone

Crivellaro, a urologist. DSOF, Exh. G, Crivellaro Dep. Tr. at 21:5-7. Neither party

has explained why it took nearly six months to schedule Johnson for this consultation.

In any event, during the appointment, Johnson described his pain as “sharp” and

“intermittent,” localized to the area of the testicle, and at a pain level of 6 out of 10.

Id. at 23:2-6, 38:5-24; see also Pl.’s Supp. Exh. F at 32-33. The clinic note described a

nontender and enlarged left testicle, normal epididymitis (meaning no inflammation),

and a Grade Two spermatic cord left varicocele. Crivellaro Dep. Tr. at 22:10-24:18;

see also Pl.’s Supp. Exh. F at 32-33. Dr. Crivellaro prescribed Johnson with Ibuprofen

for pain management. Crivellaro Dep. Tr. at 27:17-28:5.

      In early August 2017, Johnson had a follow-up appointment with Dr.

Crivellaro. DSOF ¶ 52; Crivellaro Dep. Tr. at 29:5-7. Johnson complained that the

swelling had worsened, and the physician noted that the “pain is sharp in nature,



                                            6
localized, and does not radiate.” Pl.’s Resp. DSOF ¶ 51; Crivellaro Dep. Tr. at 29:17-

23.8 The varicocele was classified as a clinically nonsignificant Grade One, which Dr.

Crivellaro testified means that surgical treatment is not indicated. DSOF ¶ 52;

Crivellaro Dep. Tr. at 31:11-18, 32:6-19, 32:20-33:2. Crivellaro’s treatment plan

consisted of pain control with Tramadol based on Johnson’s complaints of worsening

pain, as well as scrotal support. Pl.’s Resp. DSOF ¶ 51; Crivellaro Dep. Tr. at 32:20-

33:2, 46:20-47:2.

       A few months later, in mid-November 2017, Johnson asserts in his affidavit

that Dr. Obaisi referred him for a scrotal sonogram. Johnson’s Affidavit at ¶ 45.

Johnson also says that he was again prescribed a scrotal support a few days later by

another doctor. Id. Johnson continues to experience testicular pain to this day. R.

151-2, PSOF ¶ 113; Johnson’s Affidavit at ¶ 60.

                                         B. Lipoma

       In mid-June 2011, Johnson filed his first grievance relating to a large lump on

his head, as well as a headache. PSOF ¶ 89; Pl.’s Supp. Exh. B. In February 2012,

Johnson complained to Physician Assistant Williams that he has had a lump on his

head for the past 12 months and that he experienced pain when combing his hair.

DSOF ¶ 53; Johnson Dep. Tr. at 79:11-19. Williams assessed Johnson with a mass on

the forehead and planned to refer Johnson to urgent care for possible aspiration.

Johnson Dep. Tr. at 79:11-19; Williams Dep. Tr. at 50:6-24. A few weeks later, on


       8This  was written in the “history of present illness” section. Dr. Crivellaro testified
that the “history of present illness” section of the clinic note is based solely on information
collected from the patient, as opposed to a physical examination. Crivellaro Dep. Tr. at 30:8-
18.

                                              7
February 23, Williams re-evaluated Johnson and found him to be “within normal

limits.” DSOF ¶ 54; Williams Dep. Tr. at 37:7-10. She noted that the bump on his

head was small (1.5cm x 1.5cm), mobile, nontender to touch, well circumscribed, and

solid. DSOF ¶ 54; Williams Dep. Tr. at 36:15-37:1. Williams diagnosed a “cyst

forehead/hairline” and set a treatment plan for observation and follow-up in six

months. Williams Dep. Tr. at 37:7-15. She also testified that she educated Johnson

on things to look out for with respect to the mass. Id. at 37:16-19. In early April 2012,

Williams learned that Johnson had filed a grievance, and she added a progress note—

without seeing Johnson—assessing a lesion on the forehead and a plan to refer to

“M.D. urgent care for second opinion.” Id. at 42:4-13.

      On May 1, 2012, Johnson filed another grievance, this time stating: “I was

informed by Dr. Dubrick that I would need surgery to have it removed but also that

I would inconvenience him to do so. He then stated that if Dr. Williams wanted to do

it, she could. At that point he asked Dr. Williams if she would because he won’t do it

and she also stated that she won’t do it because Stateville will not pay for it. This is

the second time she has told me this—the tumor has become very painful … .” Pl.’s

Supp. Exh. C; see also PSOF ¶ 90.

      Physician Assistant Williams saw Johnson again on September 30, 2013, and

wrote in the progress note that the lump on Johnson’s forehead had not changed in

size, and that it was palpable, soft, mobile, nontender, and well circumscribed.

Williams Dep. Tr. at 56:15-57:5. She assessed a lipoma and ordered a follow-up at the

clinic in six months for reevaluation. Id. at 57:7-13. One week later, Johnson filed



                                           8
another grievance about the lump on his head. Third Am. Compl., Exh. 1 at 4. He

filed another one on November 5, asserting, “I’ve been having really bad headaches

(lately). Sometimes it hurts so bad, I’m unable to sleep. I’ve also been having blurred

vision in my left eye. I talk to ‘Physician Assistant Williams’ and was told that I have

a ‘Tumor’ in my head, but Statesville wouldn’t pay for the surgery. I’m am [sic] asking

to see an ‘outside specialist’ because my life may be in danger.” Id. at 5. Under “Relief

Requested,” Johnson wrote: “To be seen by outside specialist to remove the ‘Tumor.’

Because it is getting bigger.” Id.

       Almost three months later, on February 26, 2014, a nurse recorded that the

lipoma now measured 3.5cm by 3cm. PSOF ¶ 95; Johnson Dep. Tr. at 85:5-22. Over

five months later, in mid-August 2014, Dr. Obaisi saw Johnson, and noted Johnson’s

complaints of “[h]eadache episodes over left eye with a blurred vision. Pounding

headache. Episode several hours every few days.” Obaisi Dep. Tr. at 137:17-4. The

clinic note does not show that Johnson received any medication for the symptoms on

that day. See id. at 137:17-138:11. Another month went by, and on October 29, 2014,

Johnson complained again to Obaisi that he had blurred vision and pain in his left

eye since 2012, and relayed that Dr. Dunn—a prison optometrist—had recommended

an MRI. Id. at 121:18-122:2. Obaisi referred Johnson for an ophthalmology follow-up,

an MRI, and an HVF study. PSOF ¶ 97; Johnson Dep. Tr. at 96:11-15. It is not clear

from the record whether the MRI was ever performed.9


       9Johnson does testify that he “was sent to get an MRI test.” Johnson Dep. Tr. at 58:4-
11. However, Dr. David Mayer, Johnson’s retained expert, testified that—as of the date of
Mayer’s deposition on May 15, 2018—an MRI had not yet been conducted on Johnson. DSOF,
Exh. H, Mayer Dep. Tr. at 88:14-18. .

                                             9
      Around one week later, on November 4, a collegial-review discussion between

Dr. Obaisi and Dr. Ritz, Wexford’s Corporate Director for Utilization Management,

resulted in approval of a CT scan of Johnson’s head. DSOF ¶ 61; Obaisi Dep. Tr. at

122:21-123:15. After the CT scan was performed at UIC in January 2015, Johnson

was diagnosed with “a well encapsulated low attenuation lipoma” measuring 1.4cm

by 3.7cm by 4.4cm. PSOF ¶ 98; Johnson Dep. Tr. at 99:1-22.

      Johnson saw Dr. Obaisi again in mid-March 2015, and Johnson reported eye

pain, headache, and blurred vision. PSOF ¶ 99; Johnson Dep. Tr. at 101:15-102:4.

Obaisi prescribed Atenolol, HCL cream, a follow-up in eight weeks, and a referral for

an optometry consultation. R. 158, Defs.’ Resp. PSOF at ¶ 99; Johnson Dep. Tr. at

101:20-102:4. At the end of April 2015, an optometrist saw Johnson and prescribed

him with warm compresses and artificial tears for dry eyes, as well as 500mg of

acetaminophen for the headaches. PSOF ¶ 100; Johnson Dep. Tr. at 102:5-17.

      At this time, despite the prescribed treatment of Atenolol, HCL cream, and

Tylenol, Johnson was still experiencing symptoms. PSOF ¶ 101; Johnson Dep. Tr. at

102:20-105:8. In May 2015, Johnson was approved for an ophthalmology appointment

at UIC. Johnson Dep. Tr. at 105:9-18. On August 24, 2015, the UIC ophthalmologist

found no ocular reason for Johnson’s headaches and recommended a neurology

consultation, as well as a consultation with general surgery for a possible excision of

Johnson’s lipoma. DSOF ¶ 64; Defs.’ Resp. PSOF ¶ 101; Johnson Dep. Tr. at 102:20-

105:8. The next day, Obaisi submitted the general-surgery and neurology referral

requests to Wexford collegial review, which consisted of a discussion between Dr. Ritz



                                          10
and Dr. Obaisi. Obaisi Dep. Tr. at 126:16-128:5. Neither request was approved.

Instead, Ritz and Obaisi decided on an alternative treatment plan to re-evaluate

Johnson onsite and re-present the requests as needed. Id. at 128:7-20, 129:13-23; see

also Third Am. Compl., Exh. 4. Obaisi testified that he agreed with the Wexford

collegial-review discussion and signed both plans to signal his approval. Obaisi Dep.

Tr. at 130:9-131:9.

      On September 23, 2015, Johnson had another appointment with Dr. Obaisi.

DSOF ¶ 46. This time, Obaisi made a finding of “a 6-month migraine headache” and

renewed Johnson’s prescription for Atenolol 50mg for six months, noting that

“[p]atient requested Atenolol which resolve headache.” Obaisi Dep. Tr. at 143:7-22.

That same day, Johnson filed a grievance complaining, in part, about the referral

denials and the headaches that he was experiencing every day. Third Am. Compl.,

Exh. 1 at 13.

      In January 2016, Johnson reported to Physician Assistant Williams that,

although the headaches had lessened over the past year, they still happened every

day. Williams Dep. Tr. at 62:3-11. Williams assessed Johnson with a chronic

headache and referred him to the medical director for follow-up on the “chronic

headaches/hydrocele/testicular pain chronic.” Id. at 62:22-63:15. She increased the

Atenolol dosage to 100mg, and prescribed Naproxen 500mg. Id. at 63:1-10. Williams

testified that she did, in fact, refer Johnson to the medical director—that is, Dr.

Obaisi—in accordance with her plan. Id. at 66:17-67:1.




                                         11
      Johnson states in his affidavit that, on March 1, 2016, he complained to a

physician of continuing headaches, was diagnosed with a migraine, and was again

prescribed Tylenol. Johnson’s Affidavit at ¶ 37. He underwent another CT scan in

October 2016, which showed normal results, but apparently another MRI was

recommended for further evaluation of the migraines. Id. at ¶ 41; see also PSOF ¶

121. The Defendants do not dispute that this MRI was never performed. Defs.’ Resp.

PSOF ¶ 121; see also DSOF, Exh. H, Mayer Dep. Tr. at 88:14-18.

                        II. Summary Judgment Standard

      Summary judgment must be granted “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A genuine issue of material fact exists if “the

evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In evaluating

summary judgment motions, courts must view the facts and draw reasonable

inferences in the light most favorable to the non-moving party. Scott v. Harris, 550

U.S. 372, 378 (2007). The Court may not weigh conflicting evidence or make

credibility determinations, Omnicare, Inc. v. UnitedHealth Grp., Inc., 629 F.3d 697,

704 (7th Cir. 2011), and must consider only evidence that can “be presented in a form

that would be admissible in evidence.” Fed. R. Civ. P. 56(c)(2). The party seeking

summary judgment has the initial burden of showing that there is no genuine dispute

and that they are entitled to judgment as a matter of law. Carmichael v. Village of

Palatine, 605 F.3d 451, 460 (7th Cir. 2010); see also Celotex Corp. v. Catrett, 477 U.S.



                                          12
317, 323 (1986); Wheeler v. Lawson, 539 F.3d 629, 634 (7th Cir. 2008). If this burden

is met, the adverse party must then “set forth specific facts showing that there is a

genuine issue for trial.” Anderson, 477 U.S. at 256.

                                    III. Analysis

      Prison doctors violate the Eighth Amendment when they act with “deliberate

indifference to [the] serious medical needs of prisoners.” Estelle v. Gamble, 429 U.S.

97, 104 (1976). Deliberate indifference is more than mere negligence or medical

malpractice. Collignon v. Milwaukee Cty., 163 F.3d 982, 988 (7th Cir. 1998);

Duckworth v. Ahmad, 532 F.3d 675, 679 (7th Cir. 2008). Physicians may be liable if

they intentionally disregard a known, objectively serious medical condition that poses

an excessive risk to an inmate’s health. Gonzalez v. Feinerman, 663 F.3d 311, 313-14

(7th Cir. 2011) (per curiam). A jury can infer deliberate indifference on the basis of a

physician’s treatment decision when the decision is so far afield of accepted

professional standards as to raise the inference that it was not actually based on a

medical judgment. Arnett v. Webster, 658 F.3d 742, 751 (7th Cir. 2011). A significant

delay in medical treatment may also support an inference of deliberate indifference,

especially when the result is prolonged and unnecessary pain. See Grieveson v.

Anderson, 538 F.3d 763, 779 (7th Cir. 2008).

                                    A. Dr. Obaisi

                                    1. Varicocele

      Looking at the totality of Dr. Obaisi’s treatment of the varicocele, no reasonable

jury could find that Obaisi was deliberately indifferent to that medical condition. The



                                          13
evidence conclusively shows that Obaisi undertook serious efforts to diagnose and to

treat Johnson’s testicular pain.10 For example, the record shows that Obaisi

prescribed antibiotics and a scrotal support device, see, e.g., Obaisi Dep. Tr. at 119:10-

14, 135:22-24, 141:13-142:2, 147:19-22; ordered urinalyses, see, e.g., id. at 136:8-19,

137:1-16; requested and provided ultrasounds, see, e.g., id. at 138:16-21, Johnson’s

Affidavit at ¶ 45; and referred Johnson to a urology specialist at UIC, see, e.g., Obaisi

Dep. Tr. at 148:10-149:11.

       Even crediting Johnson’s complaints of testicular pain, Dr. Obaisi’s course of

treatment was not so inadequate that a reasonable jury could infer, based on the

record evidence, that it amounted to deliberate indifference. Obaisi ordered

urinalysis, an ultrasound, and a urology-specialist examination. See, e.g., Obaisi Dep.

Tr. at 136:8-19, 139:7-140:8. Obaisi explained in his deposition that, because the

varicocele was small, it was not apparent on physical examination and only showed

up on an ultrasound. Id. at 156:13-16. In the meantime, Obaisi prescribed several

different medications to treat Johnson for epididymitis, a separate condition that



       10Johnson   argues that he started complaining about testicular pain in late 2012 but
was not examined for six months. See Pl.’s Resp. Br. at 7. This assertion is not borne out by
Johnson’s record citations. First, Johnson cites to Paragraph 22 of the Third Amended
Complaint. Even assuming that an unverified complaint can count at the summary judgment
stage, the allegation only says that he had been experiencing testicular pain since 2012—not
that he reported it. Third Am. Compl. ¶ 22. Next, Johnson cites to pages 81:9-24 and 82:1-10
of his deposition, but those pages do not discuss any report of testicular pain. Johnson Dep.
Tr. at 81:9-24, 82:1-10. According to the record, Johnson’s first complaint of testicular pain
was actually in an August 4, 2013 grievance, Third Am. Compl., Exh. 1 at 3; and the first
complaint of testicular pain specifically to Dr. Obaisi was on January 23, 2014, DSOF ¶ 37;
DSOF, Exh. B at 116:6-17. And Johnson offers no evidence to suggest that Dr. Obaisi was the
cause of the delay between the first complaint in August 2013 and Dr. Obaisi’s examination
in January 2014.


                                             14
Obaisi found upon physical examination of the testicle. See, e.g., id. at 45:17-46:13;

see also id. at 135:6-136:7 (testifying that, after continued complaints of pain, Obaisi

provided Johnson with a more intense prescription regimen of Levaquin and

Prednisone to treat the chronic epididymitis).

      After the ultrasound results led Obaisi to diagnose the varicocele, he promptly

prescribed Johnson a scrotal support device to alleviate the pain. Obaisi Dep. Tr. at

141:13-142:2. Although Johnson complains that he did not receive the scrotal support

until December 23, 2014, Johnson offers no evidence to suggest that Obaisi caused

the delay. Baker v. Wexford Health Sources, Inc., 118 F. Supp. 3d 985, 996-97 (N.D.

Ill. 2015) (granting summary judgment to physicians absent any evidence that they

were responsible for delays in scheduling surgery and specialist visits). A reasonable

jury could just as easily infer that the delay was caused by another reason, such as a

supply shortage.

      Johnson also argues that he should have been sent to UIC for a urology

consultation sooner. See Pl.’s Resp. Br. at 7. After Johnson complained again of

testicular pain on September 23, 2015, Dr. Obaisi requested a urology evaluation at

UIC, but it was not approved in the October 2015 collegial-review discussion. Obaisi

Dep. Tr. at 143:2-18, 144:8-19. The report from that discussion explained that “[t]he

varicocele is … small and conservative treatment for the scrotal support with

compliance is recommended at this stage.” Id. at 144:24-145:15. There is nothing in

the record to suggest that the decision of the collegial-review discussion was the

product of anything other than reasoned medical judgment based on the relatively



                                          15
small size of the varicocele. See Pyles v. Fahim, 771 F.3d 403, 411 (7th Cir. 2014)

(explaining that the choice to refer a prisoner to a specialist involves the exercise of

medical discretion, and refusal to do so constitutes deliberate indifference only if it is

blatantly inappropriate). “[T]he Eighth Amendment does not reach disputes

concerning the exercise of a professional’s medical judgment, such as disagreement

over whether one course of treatment is preferable to another.” Cesal v. Moats, 851

F.3d 714, 721 (7th Cir. 2017).

       In fact, when Johnson complained of worsening pain on February 2, 2016,

Obaisi Dep. Tr. at 147:7-15, Dr. Obaisi responded “in a manner calculated to treat

him[,]” Duckworth v. Ahmad, 532 F.3d 675, 682 (7th Cir. 2008). This time, Obaisi

prescribed Rocephin, an injectable antibiotic, to treat the epididymitis and swelling,

in addition to scrotal support and follow-up in 4 weeks. Obaisi Dep. Tr. at 147:19-22;

see also Johnson Dep. Tr. at 120:3-10. Although Johnson asserts that he did not see

Obaisi again for three months, Johnson’s Affidavit at ¶ 38, Johnson offers no evidence

to suggest that Obaisi himself caused the delay. In deliberate-indifference cases like

this one, the plaintiff ought to use the tools of discovery to ferret out the reasons for

delays in treatment, but Johnson points to nothing in the record that lays the blame

at Obaisi’s feet.

       It is true that the varicocele did grow. According to Johnson, on May 3, 2016,

Dr. Obaisi said that the varicocele had progressed to a moderate size and Obaisi

prescribed Tegretol 200mg twice daily. Johnson’s Affidavit at ¶ 38. Obaisi then placed

another request for a urology evaluation, which was approved on June 7, 2016. Obaisi



                                           16
Dep. Tr. at 148:7-20. Although Johnson naturally and understandably would have

preferred the urology consultation to happen sooner, Dr. Obaisi’s renewal of the

request when the varicocele grew is consistent with the medical reasoning underlying

the initial disapproval. See Duckworth, 532 F.3d at 680-82 (holding that a doctor’s

failure to order a cystoscopy, which delayed diagnosis of the inmate’s bladder cancer,

did not amount to deliberate indifference because the misdiagnosis and treatment

efforts still were based on reasonable medical judgment). To be sure, there was a six-

month delay between the approval of the urology consultation and Johnson’s

appointment at UIC on November 30, 2016. But here, again, Johnson does not offer

evidence from which the jury can infer that Obaisi was responsible.

      Moving on from the urology-specialist referral, Johnson also argues that Dr.

Obaisi’s refusal to recommend surgery caused needless suffering. See Pl.’s Resp. Br.

at 4, 6-7. But Johnson was twice examined by Dr. Simone Crivellaro, a board-certified

urologist (on November 30, 2016 and again on August 2, 2017), and at no point did

Dr. Crivellaro recommend surgery. DSOF ¶¶ 51, 52; Crivellaro Dep. Tr. at 21:5-7,

29:5-7. Acting under Crivellaro’s instructions resulting from the November 30 exam,

Dr. Obaisi provided Johnson with Ibuprofen to manage the testicular pain. Obaisi

Dep. Tr. at 53:6-23. When Johnson returned to UIC in August 2017, Crivellaro wrote

in the clinic notes that Johnson was “[n]ot amenable to surgical intervention as an

effort to reduce pain[.]” Crivellaro Dep. Tr. at 33:3-12. When asked to explain his

reasoning, Crivellaro testified that “pain by itself is not an indication for surgical

treatment of varicocele because there is no guarantee the pain is going away if we



                                         17
perform a varicocelectomy … .” Id. at 33:3-12. He prescribed Tramadol, a controlled

substance narcotic, and scrotal support to address Johnson’s pain. Id. at 46:3-10, 56:2-

9.11

       On that record, a jury could only find that Dr. Crivellaro considered Johnson’s

reports of pain, and yet still did not believe that surgery was indicated. So Dr. Obaisi’s

decision to follow a specialist’s recommendation for a non-operative course of

treatment was reasonable and did not amount to recklessly disregarding Johnson’s

condition. The case law goes so far as to suggest that, generally speaking, “[a] medical

professional is entitled to deference in treatment decisions unless no minimally

competent professional would have so responded under those circumstances.” Sain v.

Wood, 512 F.3d 886, 894-95 (7th Cir. 2008) (cleaned up).12 Of course the

circumstances are crucial in applying a broad principle like that, but in this case there

is nothing in the record to suggest that Crivellaro was not minimally competent or

that his non-surgical treatment plan was so off base that Obaisi should have, on his

own, contradicted the specialist’s recommendation. Yes, Johnson’s retained expert,

Dr. David Mayer,13 opines that surgery was indicated, Mayer Dep. Tr. at 27:5-13, but


       11Johnson   appears to have received these treatments. His affidavit references taking
Tramadol for testicular pain, Johnson’s Affidavit at ¶¶ 54, 60; he also testified that he
continues to wear a scrotal support device, Johnson Dep. Tr. at 114:15-23.
        12This opinion uses (cleaned up) to indicate that internal quotation marks, alterations,

and citations have been omitted from quotations. See Jack Metzler, Cleaning Up Quotations,
18 Journal of Appellate Practice and Process 143 (2017).
        13The defense argues that Dr. Mayer’s opinions do not satisfy Rule of Evidence 702

because he is not a specialist in urology. But courts “often find that a physician in general
practice is competent to testify about problems that a medical specialist typically treats.”
Gayton v. McCoy, 593 F.3d 610, 617 (7th Cir. 2010). Here, Mayer’s qualifications provide a
sufficient foundation for him to opine on the treatment of varicocele. See id. Mayer has
personally supervised the quality assurance for 250 surgeons in all specialties, including
urology, as well as evaluated adverse events like failure to diagnose and surgical

                                              18
Mayer’s opinion offers nothing specific in establishing that Obaisi’s medical decisions

fell so far below the standard of care as to qualify as reckless disregard of a known

risk. See Petties v. Carter, 836 F.3d 722, 729 (7th Cir. 2016) (“[E]vidence that some

medical professionals would have chosen a different course of treatment is

insufficient to make out a constitutional claim.”) (emphasis in original); Shields v. Ill.

Dept. of Corr., 746 F.3d 782, 796-97 (7th Cir. 2014) (holding that prison doctors who

followed an outside specialist’s recommendation for physical therapy—as opposed to

surgery recommended by other physicians—were not deliberately indifferent, even

though the patient ultimately needed surgery to fix his shoulder injury). All in all,

even viewing the evidence in Johnson’s favor, the factual record does not permit a

reasonable jury to find that Dr. Obaisi was deliberately indifferent to Johnson’s

varicocele condition.

                                        2. Lipoma

                               a. Serious Medical Need

       Turning to Johnson’s second medical condition, the Defendants contest that

the lipoma constituted an objectively serious medical need. R. 141, Defs.’ MSJ Br. at

6-7. To prevail on this claim of deliberate indifference, Johnson must present enough

evidence to allow a jury to find that the lipoma is a serious medical condition, meaning

that it “has been diagnosed by a physician as mandating treatment or one that is so




complications. Mayer Dep. Tr. at 81:23-82:7. He also has “personal, extensive experience in
operating, evaluating, and treating varicoceles for 35 years.” Id. at 27:9-13. So the Court
considered Mayer’s opinions. As explained in the text, however, those opinions are not enough
to allow a jury to find that Obaisi’s deference to the specialist’s treatment plan amounted to
deliberate indifference.

                                             19
obvious that even a lay person would perceive the need for a doctor’s attention.”

Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005). Some facts that point to a serious

medical condition include: “The existence of an injury that a reasonable doctor or

patient would find important and worthy of comment or treatment; the presence of a

medical condition that significantly affects an individual’s daily activities; or the

existence of chronic and substantial pain.” Hayes v. Snyder, 546 F.3d 516, 522-23 (7th

Cir. 2008) (cleaned up).

      In this case, Johnson provided evidence that an outside specialist

recommended a surgery consultation for potential excision of the lipoma, Johnson

Dep. Tr. at 102:20-105:8, which creates a genuine issue of material fact on whether

the lipoma is a serious medical condition. See Ortiz v. Bezy, 281 Fed. App’x. 594, 598

(7th Cir. 2008) (holding that the plaintiff showed a genuine issue of material fact on

whether his pterygia constituted a serious medical condition because various doctors

who examined him recommended surgery and all prescribed some treatment). The

factual record would also permit a reasonable jury to conclude that the seriousness of

the lipoma would have been obvious even to a lay person, considering that (1) the

lipoma visibly grew from 1.5cm by 1.5cm to 3.5cm by 3cm in less than a year, PSOF

¶¶ 93, 95, and (2) Johnson was experiencing headaches and blurred vision, see, e.g.,

DSOF ¶¶ 53, 60.

      The Defendants’ argument that Johnson’s assertions of headaches are

“unsupported” and “medically-disproven” cannot carry the day on this record. First,

“there is no requirement that a prisoner provide ‘objective’ evidence of his pain and



                                         20
suffering—self-reporting is often the only indicator a doctor has of a patient’s

condition.” Greeno, 414 F.3d at 655. Second, the record does not indisputably show

that Johnson’s headaches have been “medically-disproven.” Sure, the defense offered

an expert opinion from their retained physician, Dr. Andrew Dennis, to the effect that

the lipoma would not impact “in any way, shape, or form a headache … .” DSOF, Exh.

J, Dennis Dep. Tr. at 57:9-18. But Johnson’s retained expert, Dr. David Mayer,

testified that “[t]he lipoma was on the left frontal area of the head, which there’s an

orbital nerve that runs there, which, undoubtedly, was causing his pain and

headaches. It enlarged, as I mentioned, ten times the size over four years.” Mayer

Dep. Tr. at 32:13-22. This specific dispute is not a mere disagreement between

medical professionals about two reasonable courses of treatment. Cf. Estate of Cole v.

Fromm, 94 F.3d 254, 261 (7th Cir. 1996) (“Mere differences of opinion among medical

personnel regarding a patient’s appropriate treatment do not give rise to deliberate

indifference.”). Rather, Johnson’s proffered expert testimony creates a triable issue

on whether the lipoma caused him headaches and thus, qualified as a sufficiently

serious medical need.

                             b. Obaisi’s State of Mind

      Moving on from the objective element of the deliberate-indifference claim,

Johnson still must offer evidence creating a genuine issue of material fact that Dr.

Obaisi was aware of and consciously disregarded the lipoma. See Greeno, 414 F.3d at

653. It is true that “neither a difference of opinion among medical professionals nor

even admitted medical malpractice is enough to establish deliberate indifference.”



                                          21
Zaya v. Sood, 836 F.3d 800, 805 (7th Cir. 2016). But a jury may infer a sufficiently

culpable state of mind “[w]hen the plaintiff provides evidence from which a

reasonable jury could conclude that the defendant didn’t honestly believe his proffered

medical explanation.” Id. (emphasis in original).

      In this case, there is a genuine issue of material fact as to whether Dr. Obaisi

was deliberately indifferent in treating the lipoma. Johnson repeatedly complained

to Obaisi about experiencing headaches, blurred vision, and—on at least one

occasion—even eye pain. See, e.g., Johnson Dep. Tr. at 97:14-17, 101:15-22. Moreover,

between February 23, 2012 and January 27, 2015, Johnson’s lipoma grew from

around 1.5cm by 1.5cm, to over double that size. Id. at 99:1-22; Williams Dep. Tr. at

36:15-37:1. That sort of growth is visible, and Obaisi actually examined Johnson

multiple times during that period, see, e.g., Obaisi Dep. Tr. at 121:18-122:2, so when

the evidence is viewed in Johnson’s favor, the jury could find that Obaisi saw the

doubling in size—(plus, Obaisi had access to these measurements in Johnson’s

medical records)—and ignored it.

      Dr. Obaisi ultimately referred Johnson to a UIC ophthalmologist, who

examined Johnson on August 24, 2015 and—upon finding no ocular reason for

Johnson’s symptoms—referred Johnson for a neurology evaluation and to general

surgery for possible excision of the lipoma. DSOF ¶ 64; Defs.’ Resp. PSOF ¶ 101;

Johnson Dep. Tr. at 102:20-105:8. But one week later, Dr. Ritz and Dr. Obaisi

participated in a collegial-review discussion and decided not to approve Johnson for

the general surgery and neurology consultations recommended by the UIC specialist.



                                          22
See Third Am. Compl., Exhs. 3, 4; DSOF ¶ 65. Obaisi testified that he agreed with

this outcome, signing both of the collegial-review reports (one for the general surgery

referral and another for neurology). Obaisi Dep. Tr. at 59:6-15, 128:1-131:19. See also

Third Am. Compl., Exhs. 3, 4; Obaisi Dep. Tr. at 107:14-18 (Q. “And ultimately as the

medical director then you sign-off on the alternative treatment plan if you agree with

it, correct?” A. “Yes.”). On this basis, a jury could reasonably conclude that Obaisi

acted    with   deliberate   indifference   by   disregarding   the   UIC   specialist’s

recommendation. See Zaya, 836 F.3d at 806 (“A jury can infer conscious disregard of

a risk from a defendant’s decision to ignore instructions from a specialist.”); Petties,

836 F.3d at 729 (explaining that a doctor refusing to take instructions from a

specialist can indicate that he or she crossed the threshold between an acceptable

difference of opinion and an action reflecting sub-minimal competence).

        It is true that if Dr. Obaisi offered a “cogent, medical explanation” for his

decision to not approve the referrals, and if there is no evidence that this explanation

is an ad-hoc rationalization, a sham, or otherwise reckless, then the evidence would

not permit a jury to find deliberate indifference. See Zaya, 836 F.3d at 806. Obaisi

testified that he did not remove the lipoma because he did not feel that it was causing

Johnson’s pain, and because the Atenolol helped Johnson’s migraine. Obaisi Dep. Tr.

at 57:20-58:10, 59:20-21, 60:2-62:1. But Obaisi also testified that he believed that the

general surgery and neurology referrals were not indicated because it was just

“[d]umping the problem from specialty to specialty. You have to draw the line and

say, well, your lipoma is not responsible for the pain and your headache.” Id. at 59:6-



                                            23
20. A reasonable jury could infer that this was not a decision grounded on medical

judgment, but rather, Obaisi giving up on trying to resolve Johnson’s condition. See

Berry v. Peterman, 604 F.3d 435, 441 (7th Cir. 2010) (finding that a jury could

reasonably conclude that the prison doctor was deliberately indifferent when she did

not refer the plaintiff to a dentist despite her failure to explain the plaintiff’s tooth

pain); see also Petties, 836 F.3d at 729 (“If a prison doctor chooses an ‘easier and less

efficacious treatment’ without exercising professional judgment, such a decision can

also constitute deliberate indifference.”). It would be one thing if Obaisi had some

medically based reason to conclude that Johnson’s reports of headaches were really

malingering, that is, Johnson was not really suffering from headaches at all. It is

quite another thing for Obaisi to insist, in effect, that he had to be “convinced” that

the pain was from the lipoma to approve its removal. Obaisi Dep. Tr. at 57:20-58:6.

One reason to refer a patient from specialist to specialist is to determine the source

of the problem and treat it, so a jury could find that Obaisi’s pejorative

characterization of the UIC recommendation as “[d]umping the problem,” id. at 59:6-

20, amounted to reckless disregard in denying the referrals. See Hayes, 546 F.3d at

526 (holding that a reasonable jury could find deliberate indifference where the prison

physician, a general practitioner, “essentially said that he will not refer a patient to

a specialist unless he already knows what the problem is[,]” even though “the very

reason why a specialist would be called in is that a generalist is unable to identify the

cause of a particular ailment.”).




                                           24
       With regard to Obaisi’s contention that the Atenolol provided Johnson some

relief from the headaches, especially when Johnson received a higher dosage of the

Atenolol in January 2016, the problem is that Johnson still suffered from the

headaches every day. See, e.g., Johnson Dep. Tr. at 115:16-116:4. In fact, Johnson

avers that, on March 1, 2016, he complained to a physician of continuing headaches,

was diagnosed with a migraine, and was again prescribed Tylenol. Johnson’s

Affidavit at ¶ 37. He underwent another CT scan on October 25, 2016, which showed

normal results, but an MRI was recommended for further evaluation of the

migraines. Id. at ¶ 41; see also PSOF ¶ 121. Although there is no deposition testimony

as to these facts, the Court must, at this juncture, draw all reasonable inferences in

Johnson’s favor. Considering that additional testing was ordered, a jury could

reasonably conclude that the non-operative course of treatment did not meaningfully

improve Johnson’s symptoms. And because the evidence shows that Obaisi, as

medical director, was responsible for all referrals to UIC, for communications with

outside hospitals, and for referrals to collegial review for off-site testing (such as a CT

scan), see, e.g., Obaisi Dep. Tr. at 10:2-8; DSOF, Exh. F, Ritz Dep. Tr. at 11:3-12:8, it

would be reasonable to infer that Obaisi was aware that Johnson was still

experiencing serious symptoms arising from the lipoma. For all these reasons,

Johnson has provided enough evidence to survive summary judgment on the lipoma-

related claims against Obaisi.

                                      B. Wexford




                                            25
      Johnson’s lawsuit also targets Wexford Health Sources, Inc., the private

corporation that provides medical services at Stateville. Private corporations acting

under color of law are liable under the standard laid out in Monell v. Dept. of Social

Servs., 436 U.S. 658 (1978). Shields, 746 F.3d at 790. To satisfy Monell, Johnson must

provide evidence that would allow a reasonable jury to conclude that “his injury was

caused by a Wexford policy, custom, or practice of deliberate indifference to medical

needs, or a series of bad acts that together raise the inference of such a policy.” Id. at

796. As discussed next, Johnson’s proffer of evidence falls short on the lack of

treatment for the varicocele and for the general lack of treatment for the lipoma. But

he does offer enough evidence to get to a jury on the Monell claim specifically for

refusing to provide surgical treatment for the lipoma.

      Johnson’s overall argument is two-fold when it comes to general delay in

treatment: that “Wexford’s practice of delaying treatment and denying referrals

precludes inmate from receiving proper medical care[,]” and that “Wexford has a

widespread practice, policy, or custom … of elevating cost concerns over quality of

care and medical personnel acting pursuant, results in the delay of proper care.” Pl.’s

Resp. Br. at 11, 12. Generally speaking, however, Johnson has no evidence that

Wexford has a general practice of delaying treatment, apart from the record of his

own treatment. As discussed earlier, the delays Johnson experienced throughout the

treatment of his varicocele are largely unexplained, and he does not fill the gap with

circumstantial evidence from which a jury could infer that some general Wexford

practice is the cause of the delay in treating the varicocele.



                                           26
      Similarly, on the lipoma, Johnson complains that he first reported a lump on

his head in May 2011 but was not examined until February 23, 2012. Pl.’s Resp. Br.

at 3. He also complains that Wexford did not approve a CT scan for his head until

November 4, 2014. Id. Without more, however, these unexplained delays—limited to

evidence about just Johnson himself—do not amount to a policy, custom, or practice

under Monell. See Shields, 746 F.3d at 796 (“[I]solated incidents do not add up to a

pattern of behavior that would support an inference of a custom or policy.”). Johnson

also does not provide enough evidence to allow a reasonable jury to conclude the

existence of a Wexford cost-cutting practice applying to all medical care, or even just

to varicocele treatment.

      But Johnson does offer some evidence that, if credited by the jury, would be

enough for a Monell finding on Wexford’s alleged refusal to refer inmates for surgeries

for lipomas. Specifically, Johnson testified that around 2½ weeks before his

deposition (which took place on May 16, 2016), Obaisi told him that “a lot of people

getting these things, these bumps on their head from whatever and he don’t know

how to go about doing that. But Stateville don’t want him to send people out for that

. . . He just told me I’m going to need surgery to have that removed basically, but they

basically ain’t going to pay for that.” Johnson Dep. Tr. at 64:6-19. Johnson also

testified that, around two years before the deposition, Obaisi told him that “it’s going

to cost too much to send us out. His exact words was it’s going to cost 3 to 4 thousand

to send an inmate out.” Id. at 65:9-18. In addition to Obaisi’s alleged admissions,

Johnson also testified that, in 2012 or 2013, he had an appointment with Dr. Anton



                                          27
Dubrick (who was a Wexford physician at the time) regarding the lipoma on Johnson’s

head, and Dubrick admitted “that they wasn’t going to do anything because Stateville

wasn’t going to pay to send me out for the surgery.” Id. at 51:15-52:9.

      Naturally, Dr. Obaisi testified that he “would never ever tell [an] inmate my

mission is to reduce the cost of medical care.” Obaisi Dep. Tr. at 73:5-10. Similarly,

Dr. Neil Fisher—Wexford’s Rule 30(b)(6) witness and its Corporate Medical Director

for Quality Management and Pharmacy—testified that the estimated cost of a

procedure is not a factor in granting or denying referrals. DSOF, Exh. C, Fisher Dep.

Tr. at 36:5-7. But at the summary judgment stage, the Court must draw all

reasonable inferences in Johnson’s favor and also must credit his testimony that Dr.

Obaisi and Dr. Dubrick did, in fact, make those admissions. Cf. Sanders v. Melvin,

873 F.3d 957, 960 (7th Cir. 2017) (“Our opinion in Hill v. Tangherlini, 724 F.3d 965

(7th Cir. 2013), recounts the circuit’s flirtation with a doctrine that allows judges to

disregard self-serving statements, and it overrules any precedents that so much as

hinted in that direction.”). What’s more, Obaisi’s alleged admission is not limited to

Johnson only, but speaks to a broader policy: Obaisi supposedly said that “a lot” of

inmates were suffering from bumps on their heads and that “Stateville don’t want

him [Obaisi] to send people out for that.” Johnson Dep. Tr. at 64:6-11 (emphasis

added); see Davis v. Carter, 452 F.3d 686, 694 (7th Cir. 2006) (“[T]o survive summary

judgment, a plaintiff need not present a full panoply of statistical evidence showing

the entire gamut of a defendant’s past bad acts to establish a widespread practice or

custom. Instead, it is enough that a plaintiff present competent evidence tending to



                                          28
show a general pattern of repeated behavior … .”). All in all, in light of the summary

judgment standard, Johnson has raised a genuine issue of material fact on whether

Wexford had a widespread practice of refusing to treat lipomas and that Obaisi acted

under that practice by refusing to treat Johnson’s lipoma with surgery.

       Johnson also has demonstrated a genuine issue of material fact on whether

Wexford’s cost-cutting practice was the “moving force” behind his constitutional

injury. See Woodward v. Corr. Med. Servs. of Ill., Inc., 368 F.3d 917, 927 (7th Cir.

2004). “The critical question under Monell remains: is the action about which the

plaintiff is complaining one of the institution itself, or is it merely one undertaken by

a subordinate actor?” Glisson v. Ind. Dept. of Corr., 849 F.3d 372, 381 (7th Cir. 2017).

In Johnson’s case, the collegial-review discussion on September 1, 2015—which

refused to approve the general surgery and neurology referrals recommended by the

UIC specialist—was between Dr. Obaisi and Dr. Stephen Ritz, the Corporate Medical

Director for Utilization Management. Pl.’s Supp. Exh. A at 2-3; DSOF, Exh. F at 9-

12. The responsibilities of the Utilization Management department included, for

example, medical guidelines (such as guidelines for off-site consultations, in-patient

reviews, and emergent treatment), as well as reports provided to the Illinois

Department of Corrections regarding the number of off-site consultations. Fisher

Dep. Tr. at 26:3-18, 28:4-22. Dr. Ritz’s job responsibilities also specifically included

supervising state medical directors and reviewing the Illinois contract. Ritz Dep. Tr.

at 6:1-7.




                                           29
      Based on these facts, a reasonable jury who already inferred (1) that Dr. Obaisi

acted with deliberate indifference to Johnson’s serious medical condition (the lipoma)

and (2) the existence of an impermissible cost-cutting refusal to refer to surgery, could

also conclude that Dr. Ritz had final policymaking authority for Wexford. If all this

evidence is credited and viewed in Johnson’s favor, that is enough to show that

Wexford was the “moving force” behind the deliberate indifference. What’s more, a

jury could reasonably infer that Dr. Ritz could not possibly enforce a blanket refusal

to treat lipomas surgically without exhibiting deliberate indifference to the harmful

consequences to patients. See Thomas v. Cook Cty. Sheriff’s Dept., 604 F.3d 293, 303

(7th Cir. 2010) (explaining that municipal liability also requires a showing that

policymakers were “deliberately indifferent as to the known or obvious consequences”

of the harmful custom or practice) (cleaned up). The Monell claim on the refusal to

treat the lipoma surgically survives.

                                   III. Conclusion

      The summary judgment motion is granted on the varicocele-based claims

against both Defendants. But the lipoma-based claims against Obaisi and Wexford

survive. After reviewing this Opinion, the parties shall engage in settlement

negotiations, starting no later than October 10, 2019 with a reasoned and detailed

demand from Johnson to the defense. The status hearing of October 24, 2019 remains




                                           30
in place to check on the progress of settlement negotiations and, if warranted, to set

a trial schedule.



                                                    ENTERED:


                                                          s/Edmond E. Chang
                                                    Honorable Edmond E. Chang
                                                    United States District Judge

DATE: September 25, 2019




                                         31
